Citation Nr: 1038453	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  98-10 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  For the period from May 30, 1997 through April 19, 1999, 
entitlement to a rating in excess of 20 percent for a right knee 
disability, status post meniscectomy and excision of a Baker's 
cyst.  

2.  For the period from June 1, 1999 through November 13, 2005, 
entitlement to a rating in excess of 20 percent for a right knee 
disability, status post meniscectomy and excision of a Baker's 
cyst.  

3.  For the period from November 14, 2005 through June 8, 2008, 
entitlement to a rating in excess of 30 percent for a right knee 
disability, status post meniscectomy and excision of a Baker's 
cyst.  

4.  Entitlement to a rating in excess of 30 percent for a total 
right knee replacement, effective August 1, 2009 (formerly 
characterized as a right knee disability, status post 
meniscectomy and excision of a Baker's cyst.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1977.

This case has been before the Board of Veterans' Appeals (Board) 
on several occasions.  Each time, it was remanded for further 
development.  Following the requested development, the RO or the 
VA Appeals Management Center in Washington, D.C. granted the 
following ratings for the Veteran's service-connected right knee 
disability, then characterized as status post meniscectomy and 
excision of a Baker's cyst:  1) 20 percent for the period from 
May 30, 1997 through April 19, 1999; 2) 20 percent for the period 
from June 1, 1999 through November 13, 2005; and 3) 30 percent 
for the period from November 14, 2005 through June 8, 2008.  
38 C.F.R. § 4.71a, Diagnostic Code 5059.  

On June 9, 2008, the Veteran underwent a total right knee 
replacement.  To more accurately reflect the status of the 
Veteran's service-connected right knee disability, he was rated 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5055.  For 
the year following the surgery, the RO assigned a 100 percent 
schedular evaluation; thereafter, the RO assigned a 30 percent 
schedular rating, effective August 1, 2009.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The case was, then, returned to the Board 
for further appellate action.

In November 1998, during the course of the appeal, the Veteran 
had a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.


FINDINGS OF FACT

1.  For the period from May 30, 1997 through April 19, 1999, the 
Veteran's service-connected right knee disability, manifested 
primarily by objective tenderness, crepitus, right leg extension 
to at least 10 degrees, right leg flexion to at least 90 degrees, 
and five degrees of varus deformity, was productive of no more 
than moderate impairment.  

2.  For the period from June 1, 1999 through November 13, 2005, 
the Veteran's service-connected right knee disability, manifested 
primarily by objective tenderness, mild to moderate crepitus, 
flexion to at least 90 degrees, and extension to at least 5 
degrees, was productive of no more than moderate impairment.  

3.  For the period from November 14, 2005 through June 8, 2008, 
the Veteran's service-connected right knee disability, including 
severe degenerative changes in the right knee, was manifested 
primarily by crepitus and pain throughout his range of right knee 
motion from zero degrees of extension to 100 degrees of flexion.  

4.  Since August 1, 2009, the Veteran's total right knee 
replacement has been manifested primarily by objective 
tenderness, crepitus, right leg extension to at least 5 degrees, 
right leg flexion to at least 120 degrees,




CONCLUSIONS OF LAW

1.  For the period from May 30, 1997 through April 19, 1999, the 
schedular criteria were not met for a rating in excess of 20 
percent for the Veteran's service-connected right knee 
disability, status post meniscectomy and excision of a Baker's 
cyst.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5003-5261 (2009).

2.  For the period from June 1, 1999 through November 13, 2005, 
the schedular criteria were not met for a rating in excess of 20 
percent for the Veteran's service-connected right knee 
disability, status post meniscectomy and excision of a Baker's 
cyst.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5003-5261 (2009).

3.  For the period from November 14, 2005 through June 8, 2008, 
the schedular criteria were not met for a rating in excess of 30 
percent for the Veteran's service-connected right knee 
disability, status post meniscectomy and excision of a Baker's 
cyst.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5003-5261 (2009).

4.  The schedular criteria have not been met for a rating in 
excess of 30 percent for the Veteran's service-connected total 
right knee replacement, effective August 1, 2009 (formerly 
characterized as a right knee disability, status post 
meniscectomy and excision of a Baker's cyst.)  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to an 
increased rating for his service connected right knee disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty.

In May 1997, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by him and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish an increased rating for his service-
connected disability, the evidence had to show that such 
disability had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's records reflecting his treatment by VA from October 
1996 through May 2010; the transcript of the Veteran's November 
1998 hearing before the undersigned Veterans Law Judge; 
statements from the Veteran's co-workers, dated in June 2004; 
records reflecting the Veteran's treatment by private health care 
providers from January 2005 to October 2007; and the reports of 
VA examinations, performed in June 1997; October 1999; January, 
April, and November 2005; November 2008; and September 2009.  

The VA examinations were held to determine the extent of 
impairment due to the Veteran's service-connected right knee 
disability.  The examination reports show that the examiners 
reviewed the Veteran's medical history; interviewed and examined 
the Veteran, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations were adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

A review of the evidence discloses that in June 2008, the Veteran 
underwent a total right knee replacement by a private health care 
provider.  However, efforts to obtain  records associated with 
that surgery have been unsuccessful.  In a January 2009 
Supplemental Statement of the Case, the AMC noted that if the 
Veteran had not already done so, it would be to his advantage to 
submit evidence of his June 2008 knee replacement.  In June 2009, 
pursuant to a May 2009 Board remand, the AMC requested that the 
Veteran identify all health care providers, VA and private, who 
had treated him since January 2008 for his right knee disability.  
Although the AMC obtained records reflecting the Veteran's VA 
treatment from March 2009 through May 2010, the Veteran did not 
identify or authorize VA to obtain records from any private 
health care providers.  Thus, the Board will consider the 
Veteran's appeal without the benefit of any private treatment 
records from January 2008 to the present, including those 
associated with his total right knee replacement.

In light of the foregoing, the Board finds that the Veteran has 
been afforded a meaningful opportunity to participate in the 
development of his appeal.  He has not identified any outstanding 
evidence which could support his claim; and there is no evidence 
of any VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the Board 
will proceed to the merits of the appeal.

Analysis

The Veteran contends that the ratings for his right knee 
disability do not adequately reflect the level of impairment he 
experienced during any of the indicated time periods.  He 
contends that his right knee disability has been manifested 
primarily by pain, numbness, swelling, deformity, and buckling.  
Therefore, he maintains that increased ratings are warranted.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be determined 
the average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service and 
their residual conditions in civilian occupations.  Generally, 
the degrees of disability specified are considered adequate to 
compensate for a considerable loss of working time from 
exacerbations of injuries or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  

For the various time periods from May 30, 1997 through June 8, 
2008, the Veteran's right knee disability was rated on the basis 
of symptomatic residuals from the removal of the semilunar 
cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  However, 
under that diagnostic code, a ten percent rating was the highest 
schedular evaluation available.  Because the Veteran's rating 
exceeds ten percent, Diagnostic Code 5259 is no longer 
applicable.  

During the time frame indicated, the Veteran did have arthritis 
in the knee.  Therefore, for the various time periods from May 
30, 1997 through June 8, 2009, the Veteran's right knee 
disability will be rated as arthritis.

Arthritis, established by X-ray findings, is rated on the basis 
of limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Limitation of motion of the knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 20 
percent rating is warranted when flexion is limited to 30 degrees 
or when extension is limited to 15 degrees.  A 30 percent rating 
is warranted when flexion is limited to 15 degrees or when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  

Potentially applicable in rating the Veteran's right knee 
disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257, the 
diagnostic code used to rate knee impairment associated with 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate impairment, while a 30 percent 
rating is warranted for severe impairment.  

Also potentially applicable in rating the Veteran's right knee 
disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5256, the 
diagnostic code applicable to rating ankylosis of the knee.  A 30 
percent rating is warranted for when there is a favorable angle 
in full extension, or in slight flexion between 0 and 10 degrees.  
A 40 percent rating is warranted when the knee is ankylosed in 
flexion between 10 and 20 degrees.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration must also be given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is, 
therefore, undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.  

May 30, 1997 through April 19, 1999

A review of the evidence, including VA outpatient treatment 
records, dated from October 1996 through April 1999, records from 
MetroHealth Medical Center, dated in January and February 1999, 
and the report of the June 1997 VA examination, discloses that he 
had a history of a right knee arthrotomy and meniscectomy in 1967 
and excision of a Baker's cyst in 1979 or 1980.  

For the period from May 30, 1997 through April 19, 1999, the 
Veteran complained of associated knee pain, stiffness, swelling, 
giving way, and a lack of endurance.  He reportedly wore a right 
knee brace, used a cane, and had received at least two cortisone 
injections in the knee.  He also underwent physical therapy in 
January and February 1999.  Although he was unable to perform 
strenuous activities, such as running or jumping, he remained 
employed and was able to perform his normal daily activities.  

On examination, the Veteran's right knee disability was 
manifested primarily by objective tenderness, crepitus, and 
limitation of motion.  Subsequent X-rays by the VA Orthopedic 
Service also showed five degrees of varus deformity.  However, 
the Veteran was able to flex his right leg to at least 90 degrees 
and extend it to at least 10 degrees.  Moreover, despite his 
complaints of locking and catching, there was no objective 
evidence of right knee instability.  His sensation was intact, 
and his reflexes were equal in both lower extremities.  In 
addition, his strength was, generally, full at 5/5, and there was 
no evidence of atrophy of any of the muscles associated with the 
right knee.  He was neurovascularly intact, and there was, 
generally, no objective evidence of heat, swelling, recurrent 
subluxation, discoloration, or incoordination.  Lastly, there was 
no objective evidence that the Veteran's right knee disability 
was productive of any more than moderate impairment.  Such 
findings do not meet or more nearly approximate the schedular 
criteria for a rating in excess of 20 percent under any of the 
applicable diagnostic codes.  Accordingly, for the period from 
May 30, 1997 through April 19, 1999, the currently assigned 
20 percent rating is confirmed and continued, and the appeal is 
denied.

June 1, 1999 through November 13, 2005

On April 20, 1999, the Veteran underwent right knee arthroscopy 
and debridement, due to tricompartmental osteoarthritis and a 
periarticular adhesion along the medial compartment.  He was 
assigned a temporary total rating for his surgery and subsequent 
period of convalescence.  38 C.F.R. § 4.30 (1998).  On June 1, 
1999, the Veteran's right knee disability rating reverted to the 
20 percent schedular evaluation in effect prior to the surgery.

Evidence dated during the period from June 1, 1999 through 
November 13, 2005, consists of VA examinations performed in 
October 1999 and in January and April, 2005; VA outpatient 
records reflecting the Veteran's treatment from April 1999 
through October 2005; statements from the Veteran's co-workers; 
and records from private health care providers, reflecting the 
Veteran's treatment from January 2005 through September 2005.  

During his VA examinations, the Veteran continued to complain of 
right knee pain, swelling, giving way, locking, and fatigability, 
as well as flare-ups with weather changes or heavy use.  He also 
continued to wear a right knee brace and, occasionally, used a 
cane for ambulation.  It was noted that he would probably need a 
total right knee replacement.  He reported that he could no 
longer do heavy physical labor requiring climbing, crawling, 
running, or jumping, and that he was currently in a sedentary 
job.  

On examination, the Veteran limped and continued to demonstrate 
objective tenderness, mild to moderate crepitus, and limitation 
of motion.  However, there was no effusion, and he was able to 
flex the ankle to at least ninety degrees and to extend it to 
zero degrees.  

The October 1999 examination report indicates that the Veteran's 
right knee had slight looseness on lateral and medial testing and 
a co-worker suggested that the Veteran's right knee had given way 
and caused him to fall.  However, the other VA examination 
reports and the treatment records from VA and private sources, 
consistently show that his knee was, objectively, stable.  The 
treatment records also show that the strength in the Veteran's 
lower extremities was normal at 5/5, that his sensation was 
intact, and that his deep tendon reflexes were, generally, 2+ and 
symmetric.  In fact, the findings reported on the treatment 
records were generally consistent with the findings on the VA 
examination reports.  Although the Veteran received injections 
into his right knee on several occasions, those records show that 
the Veteran was able to extend his right leg to 5 degrees and to 
flex it to at least 110 degrees.  In addition, physical 
rehabilitation reports, such as that dated in July 2004, showed 
that his coordination, posture, and balance were good and that 
his muscle tone was normal.  There were no findings of atrophy 
indicating disuse of any of the associated muscles, and, 
generally, there were findings of heat, discoloration, or 
swelling of the right knee.  Though he reportedly experienced 
difficulties, the Veteran was still working and could, 
independently, accomplish the activities of daily living.  
Therefore, the Board finds that for the period from June 1, 1999 
through November 13, 2005, the Veteran's right knee disability 
continued to more nearly reflect the criteria for the 20 percent 
rating then in effect.  Accordingly, a higher rating was not 
warranted, and to that extent, the appeal is also denied.

November 14, 2005 through June 8, 2008

Evidence dated during the period from November 14, 2005 through 
June 8, 2008, consists of VA examinations performed in November 
2005; VA outpatient records reflecting the Veteran's treatment 
from December 2005 through May 2006; and records from private 
health care providers, reflecting the Veteran's treatment from 
December 2005 through October 2007.  
During his VA examination, the Veteran continued to complain of 
right knee pain, swelling, giving way, locking, and fatigability, 
as well as flare-ups with weather changes or heavy use.  It was 
noted that he had received some steroid injections which had 
helped.  He also continued to wear a right knee brace and used 
assistive devices to get around.  He reported that his right knee 
disability made it difficult for him to perform his duties as a 
police officer, as well as perform the activities of daily 
living.  On examination, he demonstrated crepitus and pain 
throughout his range of right knee motion from zero degrees of 
extension to 100 degrees of flexion.  The pain was worse in the 
last 30 degrees of motion; however, the knee remained stable.  

The treatment records from the private health care providers, as 
well as VA tend to support the findings on the VA examination.  
The pain varied, depending on the Veteran's activity, and 
increased with prolonged standing or walking or when negotiating 
stairs.  In this regard, the Veteran received regular steroid 
injections in his knees.  Nevertheless, in October and December 
2006, the Veteran reported that his right knee problems were 
worse, and an October 2006 MRI revealed severe degenerative 
changes in the right knee, a degenerative tear of the of the 
posterior horn of the medical meniscus, and degenerative changes 
in the lateral meniscus.  In October 2007, the Veteran's private 
health care provider, R. G. W., M.D., reported that the Veteran 
had fairly marked disease in the right medial joint space.  

In view of the worsening manifestations, the RO assigned a 30 
percent schedular rating for the Veteran's service-connected 
right knee disability.  However, the examination report and the 
treatment records show that his knee remained stable with no 
effusion.  Moreover, there was no evidence of swelling, heat, 
discoloration, weakness, atrophy of any associated muscles, or 
incoordination.  Therefore, the Board finds that for the period 
from November 14, 2005 through June 8, 2008, there was a basis 
for a 30 percent evaluation, but no higher, under the applicable 
diagnostic codes.  



Rating effective August 1, 2009 

On June 9, 2008, the Veteran underwent a total right knee 
replacement.  Following the assignment of a 100 percent schedular 
evaluation, the RO assigned a 30 percent schedular rating, 
effective August 1, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Under Diagnostic Code 5055, a 100 percent schedular rating 
is warranted for one year following implantation of the 
prosthesis.  A 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  When there are intermediate degrees of 
residual weakness, pain, or limitation of motion, the knee 
disability is rated by analogy to Diagnostic Codes 5256, 5260, 
and 5261.  The minimum rating to be assigned is 30 percent.  

Relevant evidence associated with the record which reflects the 
Veteran's treatment or examination following his total right knee 
replacement, includes the reports of VA examinations in October 
2008 and September 2009, and reports of consultations with the VA 
Orthopedic Service in March 2009 and May 2010.  

During his October 2008 examination, the Veteran was still 
recovering from surgery and complained of aching, swelling, and 
occasional stiffness in his right knee.  It was noted that he had 
been transferred to a strictly desk job and that he could no 
longer do physical activity, such as climbing, squatting, and 
crawling.  Despite still being in recovery, his right knee 
remained stable, and he was able to extend the knee to 5 degrees 
and to flex it to 125 degrees.  Moreover, he could perform the 
normal activities of life. 

During the March 2009 VA consultation, it was noted that the 
Veteran's right knee disability was manifested primarily by 
objective tenderness and crepitus.  However, the surgical scars 
were well-healed and there was no effusion.  The Veteran's right 
knee strength was full at 5/5, and there was no evidence of any 
atrophy of the associated muscles.  The knee continued to be 
stable, and he was able to extend it fully to zero degrees and to 
flex it to 120 degrees.  

In September 2009, the Veteran's right knee was reexamined by VA.  
He reported that he was only able to be on his feet for a few 
minutes at a time.  It was noted that he used a cane and that a 
knee brace had been recommended.  However, at the time of the 
examination, he did not have a knee brace.  Although he continued 
to work at a desk job and could perform the normal activities of 
daily life, he noted that they were difficult, if they involved 
physical activity such as prolonged standing, walking, climbing, 
squatting, or crawling.  On examination, there was some swelling 
and deformity over the proximal tibia.  Flareups occurred with 
prolonged standing and walking, and repeated use increased his 
right knee pain.  However, the knee was stable, and there were no 
findings of ankylosis.  Indeed, the Veteran was able to extend 
his right knee fully to zero degrees and able to flex it to 120 
degrees.  

During his May 2010 consultation with the orthopedic service, the 
Veteran complained of right knee swelling and occasional pain.  
However, the surgical scar was well-healed, and the consultant 
noted that there was no effusion or erythema.  In addition, the 
knee remained stable.

Despite the VA examinations and treatment, there were no findings 
that the Veteran's service-connected total right knee replacement 
was productive of chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  Moreover, there 
were no manifestations of intermediate degrees of residual 
weakness, pain, or limitation of motion, which met or more nearly 
reflected the criteria for a rating in excess of 30 percent under 
Diagnostic Codes 5256, 5260, or 5261.  Although the Veteran 
continues to experience exacerbations, there is no evidence of 
ankylosis, and he is generally able to extend his knee to at 
least 5 degrees and to flex it to at least 120 degrees.  Under 
such circumstances, he meets or more nearly approximates the 
criteria for the 30 percent rating currently in effect under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Accordingly, the 
current rating is confirmed and continued, and the appeal is 
denied.


Additional Considerations

In arriving at this decision, the Board has considered the 
possibility of assigning separate ratings for the manifestations 
of the Veteran's right knee disability.  

As a general rating principle, the practice of evaluating one 
aspect of a disability under more than one diagnostic code is 
prohibited.  38 C.F.R. § 4.14 (2009).  However, separate ratings 
may be assigned for distinct disabling manifestations.  For 
example, a veteran can receive separate ratings for arthritis 
which is productive of limitation of motion of the knee and a 
separate rating for instability of the same knee.  Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1996); see also, Vet. Aff. Op. 
Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 
Fed. Reg. 63,604 (1997)).  

In this case, the pain and limitation of motion of the knee is 
already accounted for in the rating for the service-connected 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, 
the Veteran does not demonstrate other distinct disabling 
manifestations, such as instability, which warrant a separate 
evaluation under a different diagnostic code.  Accordingly, 
separate ratings will not be assigned for the manifestations of 
the Veteran's service-connected right knee disability. 

The Board has also considered the possibility of referring this 
case to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected right knee disability.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected right knee disability.  In this regard, the record does 
not show that the Veteran has required frequent hospitalizations 
for that disability.  Further, there is no unusual clinical 
picture presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's 
right knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards.  Accordingly, further action is 
not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

For the period from May 30, 1997 through April 19, 1999, 
entitlement to a rating in excess of 20 percent is denied for a 
right knee disability, status post meniscectomy and excision of a 
Baker's cyst.  

For the period from June 1, 1999 through November 13, 2005, 
entitlement to a rating in excess of 20 percent is denied for a 
right knee disability, status post meniscectomy and excision of a 
Baker's cyst.  

For the period from November 14, 2005 through June 8, 2008, 
entitlement to a rating in excess of 30 percent is denied for a 
right knee disability, status post meniscectomy and excision of a 
Baker's cyst.  

Entitlement to a rating in excess of 30 percent for a total right 
knee replacement, effective August 1, 2009 (formerly 
characterized as a right knee disability, status post 
meniscectomy and excision of a Baker's cyst.), is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


